Title: Notes on Navigation and Trade, [ca. 13 May] 1790
From: Madison, James
To: 


[ca. 13 May 1790]
Molasses
Massts. has 60 distilleries. (Sheffd. p. 108)

In 1769.—3,580,144. galls. of French & Surinam,—and only 299,678 of British Molasses were imported into N. America—(Id. 109)

The Quantity of foreign Molasses imported into America, prior to the war, appears by the Custom house books to be greater than the quantity of rum imported there, altho’ the latter free from duty and molasses subject to a duty of more than 20 PerCt. on prime cost—and ⅓ may be reasonably added to the Custom house account. The undistilled consumption inconsiderable (Id. 111.)

⅓ more rum distilled than imported (p. 114)




ton
Cwt
qrs
lb

ton
Cwt
qrs
lb


In 1773. imported into Engd.
61.
6.
2.
20.
— Exported
7 —
6 —
3 —
24


Rum
N. England Rum preferred by the Canadians & lower ranks—is stronger & 25 Per Ct. cheaper (p. 110)

Rum greatly exceeds any other article of W. Indies brought into America. (p. 111.[)]

Rum from Sta. Cruz 3d or 4d. a Gallon cheaper than British—

In 1769. 2,834,752. Gallns. valued at ⅔ Ster: £318,909–12. imported into America (112)



In 1769. rum exported from America—to 
G. Britain
25,974



Ireland
2,020



South of Europe
13,871



Africa
322,683



W. Indies
 12,027




376,575. Gallns.





In 1773. total rum
imported into G. B.
2,138,681.
}
No. II


exported from do
828,803.



N. Engld. Rum from 25 to 30 PerCt. cheaper than W. Inds. rum—(Sheffd.)
Rum imported into U. S—1785–86–87—cost 12,000,000 drs—Country rum ½ as much more. Morse 89


Navigation






topsail

sloops



tonnage

No. of Vessels inward to America in 1770
2142
+
4919
=
7061
–
365,110.



do
outward to do
do
2271
+
5135
=
7406
–
385,446


N. B. deduct 60 or 70,000 tonnage for N.foundland—Canada, Nov. Scot: Floridas &c—
In 1774. total British comercial Tonnage 1,136,162
allowing 12 men to 200 tons—sailors, 68,228.




an: 1581
 in 1660

in 1700
 in 1750.
 in 1774


English tonnage
 72,450—95,266
—after navigation act in 15 years—up at 190,533.—
273,693—609,798—798,864


+ ⅓ unregistred 266,288 = 1,065,152 + Scotch 71,010 = 1,136,162 (Id. p. 136)


proportion of foreign to British tonnage cleared out, about 1600—¼—1700. less than ⅙—1725. 1/19—1750. 1/12—1774 less than 1/12. (Ibid)



Ships built
and equipped in N. Engd. Sts
from £7.10
to £8. Sterlg.
per ton




do 
middle & S. Sts,
from £8–
to £8–10.
Cost of timber & building
£4.
Most esteemed


do.
live oak, S. Sts
from £10.
to £10.10.
Cost of do
£5.



Medium price in Thames for vessel of 300 tons compleatly finished £9. per ton with £150. for masts & yds.

Wages of Seamen in America 45/. Sterlg. per month—in Engd. 25/. to 30/.

U. Provs. of Holld. have 10,000 national seamen only—with abt. 25,000 from Germany & North of Europe.




total


No. of coasting vessels entered at Custom-House of Philada. in 1785–was 567 all others 501 =
1068.



Exports of U. S. estimated by Mr. Jefferson at £3,000,000—of which ⅓ might be advantageously interchanged with France under regulations mutually liberal & proper


formerly 6,000 seamen in Whale fishing—now free in France—

Rice gaining ground in France—probably whole of American rice may be consumed there—it employed 2500 sailors—

About 600 vessels enter & clear in ports of R. Island annually—Morse

Annual amt. of Cod & other fish exported from N. England, including profits of Whalefishing about £500,000. Morse



Connecticut prior
to 1774. exports £200,000 lawful money. Morse



in 1774. 180 vessels—10,317 tons—1162 seamen besides coasters—with 90 seamen


N York in 1774. 1075 vessels in her trade–40,812






Vessl
Vessls


Pennsylva. vessels entered
1786–910–
1787–870




Exports of Va. rated by Mr. Jefferson at 2,800,000 Dollrs.

do. of S. C. at £505,279. by Morse—


Pennsylva. tonage for 1788—
British
21,240
}
American
214
Ves.
22122




French
1428
New
13
do
1707




Dutch
1411
Coasters
376

20,260




Spanish
3186

603

44 089




Portuguese
  3747

240

28,012





28,012
of 240 Vessels

843

72,101
tons




Penna. Imports

England
411,889
Scotland
4,555
Ireland
  93,504

509,948
W. Indies
134,506
America
   3,368

647,822
Russia
10,060
Germany
10,060
Holland
79,509
Dutch W. Inds.
49,585
France
29,390
Fr: W. Inds.
20,538
Portugal
26,175
Fayal
11,507
Madeira
39,900
Teneriffe
14,667
Spain
38,235
&
7,366
Danish W. Inds.
96,849
Canton
  37,710

1,119,383.
1785 Value of imports—1,018,578


  Imports for 1 Year—
  
  
  ending


  Coffee
  967,680
  lb.)
  1788


  Supr. Green tea
  10,000
  
  


  Inferr. do.
  136,544
  
  


  other teas
  260,000
  
  


  Sugar
  5,624,000
  
  


  refined
  4,000
  
  


  Spirits
  840,000
  Galls.
  


  Molasses
  543,900
  
  


  Mada
  68,000
  
  


  Wines
  298,000
  
  


  Salt
  400,000
  Busls.
  


  Non-enumerated—£684,371.





Imports in 1785
W. I Rum
760,000

Gal: @
 3/4
£ 121,829
Contl. do.
326,896


 2/6
40,862
Brandy
51,175


 3/4
8,529
Ginn
11,956


 5/.
2,889
Mada. Wine
27,621


10/.
13,810
other Wine
282,850



47,645
Sugar
645,716


45/.
145,284
Coffee
855,680


15d.
53,480
Molasses
432,000

gs.
22½d
40,500
Bohea tea
150,000

@
 2/6
18,750
other do.
75,000


 6/8
25,000
Non-enumerated




   500,000





£ 1,018578

